Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-3 have been considered but are moot in view of a new ground of rejection.

Response to Amendment
	This is in response to the Amendment filed 1 December 2020.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 103
3.	The of claims 1-3 under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 8,283,064) in view of EP 1 858 095 (hereafter EP ‘095) has been withdrawn in view of Applicants’ Amendment.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2000-285959 (hereafter JP ‘959) in view of JP 3-706166 (hereafter JP ‘166), and further in view of Kim et al. (US 8,283,064).
Claim 1:	JP ‘959 in Figure 1 discloses a cylindrical nonaqueous electrolyte secondary battery comprising: 
a wound electrode assembly formed by spirally winding, via a separator (5), a positive electrode (4)(paragraph [0012](A) and a negative electrode (6) in which a negative electrode mixture layer is formed on a negative electrode core of a metal foil (paragraph [0012](B), wherein the negative electrode core is exposed on an outermost surface; 
a nonaqueous electrolyte (paragraph [0012](C); and,

a portion of the negative electrode core (6) which is exposed on the outermost surface of the wound electrode assembly contacts an inner side surface of the package (1). See also entire document.
JP ‘959 does not disclose that the winding end of the negative electrode extends from a winding edge of the positive electrode in a winding direction; a winding end of the separator extends from a winding edge of the negative electrode in the winding direction.
JP ‘166 in Figure 3 discloses a winding end of a negative electrode (3 that extends from a winding edge of the positive electrode (4) in a winding direction; and a winding end of the separator (5) extending from a winding edge of the negative electrode (3) in the winding direction.
Therefore, given that both JP ‘969 and JP ‘166 are concerned with swell, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the would electrode assembly of JP ‘959 in light of the disclose or JP ‘166.
One having ordinary skill in the art would have been motivated to make the modification to provide a wound electrode assembly that would have restrained the secondary battery from swelling following the process of a charge-recharge cycle.

Kim et al. in Figures 2-3 and 5 disclose a cylindrical nonaqueous electrolyte secondary battery (col. 1: 34-35 and col. 8: 13) comprising: 
fastening tape (finishing tape 30b or 30d, in Figures 3 and, respectively) is attached to fix a winding end of the wound electrode assembly.
With the combination, the fastening tape of Kim et al. would obviously be attached to fix the winding end of the negative electrode to the outermost surface (of JP 166), wherein the fastening tape of Kim et al. is attached to extend across the winding end of the separator of JP ‘166.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wound electrode assembly of the JP ‘959 combination by incorporating the tape of Kim et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a finishing tape that would have prevented the increase in the thickness of the secondary battery when charging, thus providing a high-capacity secondary battery (col. 4: 58-61 and col. 10: 39-43).
Claim 2:	The rejection of claim 2 is a set forth above in claim 1 wherein given that the wound electrode assembly of the JP ‘959 combination is structurally 
a ratio of the length in the winding direction of the negative electrode that is exposed on the outermost surface of the wound electrode assembly to the length of one turn in a winding-back direction from the winding edge of the negative electrode is 3/4 or more; and the length in the winding direction of the separator that extends from the winding edge of the negative electrode is 0.5 mm or more.
Claim 3: 	The rejection of claim 3 is as set forth above in claim 1 wherein JP ‘959 combination further discloses that 
a positive electrode lead (Kim et al., Figure 2, 27 or 29) that extends outwards from the positive electrode (Kim et al., Figure 2, 25 or 21) in a winding axis direction is connected to the positive electrode; and
 the winding edge of the negative electrode is arranged not to be positioned outside the positive electrode lead in a radial direction of the wound electrode assembly (JP ‘166).
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Examiner Correspondence
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Thomas H. Parsons/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729